Citation Nr: 0608272	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  97-06 811	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hemorrhoids. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
   

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from May 1996 and 
August 1996 rating decisions by the Department of Veterans 
Affairs Regional Office in New York, New York.  The case was 
remanded by the Board for additional development in July 
1999.  Thereafter, the veteran moved to the state of Georgia, 
and the Atlanta, Georgia is now the certifying VA regional 
office (hereinafter RO). 

REMAND

In March 1999, a hearing was held before a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c).  The Veterans Law Judge 
who conducted the March 1999 is no longer in the employ of 
the Board, and the veteran was sent a letter in October 2005 
asking him if he desired another hearing before a Veterans 
Law Judge.  This letter informed the veteran that if he did 
not respond to this letter within 30 days, it would be 
assumed that he did not desire an additional hearing.  The 
letter, mailed to a Decatur, Georgia, address, was returned 
as undeliverable.  However, the address did not include the 
apartment number and had the wrong zip code. 

Possibly as a result of the veteran's move and transfer of 
the veteran's claims file to the RO from the New York 
Regional Office, the development requested by the Board in 
its July 1999 remand was not completed, to include the 
issuance of a Supplemental Statement of the Case (hereinafter 
SSOC) on the issue of service connection for PTSD as required 
by 38 C.F.R. § 19.31(c) (2005).  Thus, this case must be 
remanded again, as the Board is required to insure compliance 
with the instructions of it remands.  Stegall v. West, 11 
Vet. App. 268 (1998).  This remand will also afford the RO 
the opportunity to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), enacted subsequent 
to the July 1999 remand.  For the reasons stated above, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for the following development.  
VA will notify the veteran if further action is required on 
his part.  

1.  The veteran should be provided with 
the opportunity to sign a VA Form 21-22 
or its equivalent designating a 
representative in this matter, if that is 
his desire. 

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
In this regard, the veteran reported in 
April 2002 that he has been receiving 
treatment at the Decatur, Georgia, VA 
Medical Center.  The development should 
include mailing the veteran a letter 
informing him of the provisions of the 
VCAA tailored to the claims on appeal.  
Specifically, the RO should prepare a 
letter that will accomplish the 
following: 
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims;  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

3.  The RO should make another attempt to 
contact the veteran at his appropriate 
address and determine his wishes with 
regard to another hearing before a 
Veterans Law Judge.  If such a hearing is 
desired, the RO should schedule the 
veteran for the desired hearing.  

4.  With regard specifically to the claim 
for service connection for PTSD, the RO 
should:

a)  To the extent there has not already 
been a reply from the August 1999 request 
for such evidence, verify whether or not 
the veteran had any combat service with 
the U.S. Army & Joint Services 
Environmental Support Group and whether 
or not his unit, the 36th Battalion of 
the First Signal Brigade, was subject to 
mortar fire, sniper fire, rocket attacks, 
and firefights.  

b)  Thereafter, the RO must make a 
determination whether or not the veteran 
had combat service in Vietnam.

c)  The RO should review all of the 
evidence of record, and readjudicate the 
issue of entitlement to service 
connection for PTSD based on the evidence 
developed above and under both the old 
and new versions of 38 C.F.R. § 3.304(f) 
and in light of Cohen v. Brown, 10 Vet. 
App. 128 (1997).

5.  Following the completion of all the 
development requested above, the issue of 
whether new and material evidence has 
been presented to reopen a claim for 
service connection for hemorrhoids should 
also be readjudicated by the RO.  If the 
readjudication of the issues on appeal 
does not result in a complete grant of 
all benefits sought by the veteran, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

